UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
MICHAEL RAY,
                                                                      No. 19 CV 6546-LTS-DCF
                                   Plaintiff,

                 -against-

UNITED STATES POSTAL SERVICE,

                                    Defendant.
-------------------------------------------------------x

                                                    ORDER

                 The Court has received and reviewed Plaintiff’s Motion for Default Judgment and

the submissions in support of that motion. (Docket Entry Nos. 15-17.) Defendant United States

Postal Service is an agency of the United States. Accordingly, service of the summons and

complaint must comply with Federal Rule of Civil Procedure 4(i). See Chin v. United States Postal

Service, No. 8-CIV-1035 (FB) (CLP), 2009 WL 1702255, at *1 (E.D.N.Y. June 16, 2009) (Rule

4(i) requires that “in suits against federal agencies, ‘a party must serve the United States [by

delivering a copy of the summons and complaint both to the United States attorney for the district

where the action is brought and to the Attorney General of the United States] and also send a copy

of the summons and of the complaint by registered or certified mail to the agency’”).

                 Here, Plaintiff has filed an affidavit stating that service of the summons and

complaint in this action was made only to David Burroughs, a “Mail Room Manager” in

Washington, D.C. (Docket Entry No. 10.)




ORDDNYNGDJ.DOCX                                            VERSION MARCH 13, 2020               1
               Accordingly, Plaintiff’s Motion for Default Judgment is denied without prejudice

to refiling after proof of proper service of the summons and complaint, in the event Defendant fails

to respond in a timely fashion.

               This order resolves docket entry number 15.

       SO ORDERED.

Dated: New York, New York
       March 13, 2020


                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




ORDDNYNGDJ.DOCX                                   VERSION MARCH 13, 2020                          2
